UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RICKY TODD CARVER,
Plaintiff-Appellant,

v.

WADE B. BULLOCH; K. L. HORNE,
                                                                      No. 98-1255
Defendants-Appellees,

and

E. W. HORTON,
Defendant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, Chief District Judge.
(CA-97-104)

Submitted: November 30, 1998

Decided: January 13, 1999

Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Marvin Sparrow, Durham, North Carolina, for Appellant. Isaac T.
Avery, III, Special Deputy Attorney General, Jonathan P. Babb,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ricky Todd Carver filed this action under 42 U.S.C.§ 1983 against
two North Carolina police officers, alleging excessive force, in viola-
tion of the Fourth Amendment. The district court granted the officers'
motion for summary judgment based on their qualified immunity. We
affirm.

The defendant police officers, believing Carver to be a triple homi-
cide suspect, attempted to stop him while driving his truck. Rather
than be stopped, Carver led the officers on a chase which ended in a
dark, secluded and wooded area where he exited his vehicle, leaving
two passengers inside. As he ran into the woods, the officers fol-
lowed, with their weapons drawn. Carver contends that after he
tripped over a tree, the two officers struck him with a flashlight as he
tried to crawl away. He claims that after one of the officers had
pinned him face down on the ground, the other officer struck him in
the head with a flashlight for ignoring a police order to place his hand
behind his back so that he could be placed in handcuffs. As a result
of the officer's actions, Carver sustained personal injuries which
required medical attention. He filed this action for damages.

The district court held that the force used by the defendant officers
was objectively reasonable in the circumstances. The court concluded
that because neither officer violated a clearly established right against
unreasonable seizures under the Fourth Amendment, they were enti-
tled to qualified immunity.

This court reviews a grant of summary judgment de novo. See
Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162 (4th Cir.
1988). Summary judgment is properly granted when there are no gen-
uine issues of material fact and when the record taken as a whole
could not lead a rational trier of fact to find for the non-moving party.

                     2
See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). All reason-
able inferences are to be drawn in favor of the non-moving party. See
Cole v. Cole, 633 F.2d 1083, 1092 (4th Cir. 1980).

In determining whether the defendants are entitled to qualified
immunity, a court proceeds by determining first whether the plaintiff
has alleged a violation of a clearly established constitutional right. See
Pittman v. Nelms, 87 F.3d 116, 119 (4th Cir. 1996) (quoting Siegert
v. Gilley, 500 U.S. 226, 231 (1991)). Only if such a violation is dem-
onstrated must the court then decide whether the officers knew or
should have known that their actions were illegal. See id. at 119.

A claim that a law enforcement officer used excessive force in
making an arrest is analyzed under the Fourth Amendment reason-
ableness standard. See Graham v. Connor, 490 U.S. 386, 396 (1989).
Force is not excessive if it is objectively reasonable under the circum-
stances facing the officers, without regard to their underlying intent.
See id. at 397. Objective reasonableness is judged from the point of
view of a reasonable officer on the scene. See id. at 396. The reason-
ableness of force employed is assessed in the totality of the circum-
stances, including "the severity of the crime at issue, whether the
suspect poses an immediate threat to the safety of the officers or oth-
ers, and whether he is actively resisting arrest or attempting to evade
arrest by flight." Graham, 490 U.S. at 396 (citing Tennessee v.
Garner, 471 U.S. 1, 8-9 (1985)).

Applying these principles to the case at hand, we conclude that the
district court did not err in granting summary judgment on the basis
of qualified immunity. Carver was a triple homicide suspect who had
led officers on a car chase, then on a foot chase into woods. The area
was lit only by one officer's flashlight, and Carver actively resisted
the officers' attempts to subdue him, throwing his legs up into the air
and pushing one of the officers away with his feet. The officers did
not know whether Carver was armed, nor did they know the location
of the two passengers and whether they were armed. These circum-
stances created a dangerous and tense situation, and officers' immedi-
ate restraint of Carver by the means used was objectively reasonable.

Because the plaintiff has failed to establish any violation of a con-
stitutional right, we need not determine whether the officers knew or
should have known that their actions were illegal.

                     3
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court, and
argument would not aid the decisional process.

AFFIRMED

                    4